Order, Supreme Court, New York County (Diane Lebedeff, J.), entered March 23, 1998, which denied defendant’s motion to reject the report of the Special Referee and to appoint a new Referee for a new trial, and granted plaintiffs cross motion to confirm the report of the Special Referee, unanimously affirmed, without costs.
The report of a Referee should be confirmed if the findings therein are supported by the record (Namer v 152-54-56 W. 15th St. Realty Corp., 108 AD2d 705). Since there is ample basis in the record for the findings of the Referee in this case, the IAS Court’s confirmation of the Referee’s findings was proper and should not be disturbed. Concur — Ellerin, P. J., Tom, Mazzarelli, Wallach and Lerner, JJ.